Citation Nr: 0517496
Decision Date: 06/28/05	Archive Date: 09/19/05

DOCKET NO. 00-22 834A                       DATE JUN 28 2005

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUE

Entitlement to service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to February 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the RO in New York, New York. In February 2004, the veteran's representative requested a local hearing that was then scheduled for February 2005. In January 2005, the veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify you if further action is required on your part.

REMAND

On November 9,2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). This law eliminates the concept of a well-grounded claim, and redefines the obligations of VA with respect to the duty to assist. The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The final rule implementing the VCAA was published on August 29, 2001,66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Under the VCAA, VA has a duty to notify the veteran and his representative, if any, of any information and evidence needed to substantiate and complete a claim, and a duty to notify a claimant which portion of that evidence, if any, will be provided by the claimant and which portion, if any, the VA will attempt to obtain. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). The Board finds that the veteran has not received adequate notice as required by 38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.

- 2



In light of the foregoing, the case is remanded to the RO for the following action:

1. The RO should review the claims file, and ensure that all VCAA notice and duty to assist obligations have been satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other applicable legal precedent. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). The veteran should be asked to submit any additional pertinent evidence, not previously submitted in his possession as required by 38 C.F.R. § 3.159.

2. Following any additional development deemed appropriate by the RO, the case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 D.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals
	

- 3 



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 4 




